                         Case 3:20-cr-00065-MCR Document 38 Filed 02/24/21 Page 1 of 5
NDFL 245B (Rev. 11/16)         Judgment in a Criminal Case
                               Sheet 1


                                          UNITED STATES DISTRICT COURT
                                                 Northern District of Florida
                                                                        )
              UNITED STATES OF AMERJCA
                                                                        )
                                                                                JUDGMENT IN A CRIMINAL CASE
                                    v.
                                                                        )
             HILARJO SANTOS-HERNANDEZ                                           Case Number:      3:20cr65-001/MCR
                                                                        )
                 a/k/a "Santos Hernandez"                               )       USM Number:       11543-509
                                                                        )
                                                                        )       Thomas S. Keith (Appointed -AFPD}
                                                                        )       Defendant's Attorney
THE DEFENDANT:
[g] pleaded guilty to count(s)       One and Two of the Indictment on November 13, 2020

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                               Offense Ended

18 U.S.C. § 1546(a)               Fraud and Misuse of Visas, Pennits, Other Documents              March 7, 2016                  One

42 U.S.C. § 408(a)(7)(B)          Falsely Representing a Social Security Number                    March 7, 2016                  Two


       The defendant is sentenced as provided in pages 2 through     - - - -
                                                                           -
                                                                            5        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count (s)
DCount(s)         _____________ D is                            Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                      M. Casey Rodgers, nited States District Judge
                                                                      Name and Title of Judge

                                                                      Febrnary Z.t(__,2021
                                                                      Date

                         SPS
                         Case 3:20-cr-00065-MCR Document 38 Filed 02/24/21 Page 2 of 5

NDFL 245B (Rev. ll/16)      Judgment in a Criminal Case
                            Sheet 2- Imprisonment

                                                                                                          Judgment-Page -�2�_ of       5
 DEFENDANT:                  HILARIO SANTOS-HERNANDEZ a/k/a "Santos Hernandez"
 CASE NUMBER:                3:20cr65-001/MCR

                                                                IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         Time Served as to Counts One and Two, to run concurrently. No term of supervised release to follow.




     D    The court makes the following recommendations to the Bureau of Prisons:




          The defendant is remanded to the custody of the United States Marshal.
     � Order (doc. #37) dated 2/10/2021 directed the U.S. Marshal to release the defendant from custody immediately upon processing.

     □    The defendant shall surrender to the United States Marshal for this district:
          D     at _ _ _ _ _ _ _                   D a.m.          Dr.m.        on
          D     as notified by the United States Marshal.

     D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on

          D     as notified by the United States Marshal.

          D     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                              to

at                                                        with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL


                                                                              By
                                                                                                    DEPUTY UNITED STATES MARSHAL
                         Case 3:20-cr-00065-MCR Document 38 Filed 02/24/21 Page 3 of 5


NDFL 245B (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 3 - Supervised Release
                                                                                                      Judgment-Page -�3_of              5
DEFENDANT:                 HILARIO SANTOS-HERNANDEZ a/k/a "Santos Hernandez"
CASE NUMBER:               3:20cr65-001/MCR

                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: NO TERM OF SUPERVISION IMPOSED.




                                                   MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a conn·olled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as dete1mined by the court.
             D   The above drug testing condition is suspended, based on the court's dete1mination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.    D    You must cooperate in the collection ofDNA as directed by the probation officer. (check ifapplicable)
5.    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.    D    You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 3:20-cr-00065-MCR Document 38 Filed 02/24/21 Page 4 of 5
NDFL 245B (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 5 - Criminal Monclal}' Penalties
                                                                                                    Judgment - Page     4      or       5
 DEFENDANT:                      HILARIO SANTOS-HERNANDEZ a/k/a "Santos Hernandez"
 CASE NUMBER:                    3:20cr65-00I/MCR

                                             CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetmy penalties under the schedule of payments on Sheet 6.

                     Assessment                    JVTA Assessment*               Fine                       Restitution
 TOTALS            $ 0 - Remitted                $ 0-None                       $ 0-Waived                 $ 0- None


D The determination ofrestitution is defen-ed until            -    -
                                                                    -
                                                                        . An Amended Judgment in a Criminal Case (AO 245C) will be entered
    after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otheiwise in
    the priority order or percentage payment colunm below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                              Total Loss**                      Restitution Ordered                     Priority or Percentage




TOTALS                             $                                      $_ _ _ __

D Restitution amount ordered pursuant to plea agreement $
D The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D The comt determined that the defendant does not have the ability to pay interest and it is ordered that:
  D the interest requirement is waived for the D fine D restitution.
  D the interest requirement for the D fine D restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 I OA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                         Case 3:20-cr-00065-MCR Document 38 Filed 02/24/21 Page 5 of 5

NDFL 245B (Rev. 11116)      Judgment in a Criminal Case
                            Sheet 6 - Schedule of Payments

                                                                                                              Judgmenl- Page       5     of           5
 DEFENDANT:                HILARIO SANTOS-HERNANDEZ a/k/a "Santos Hernandez"
 CASE NUMBER:              3:20cr65-001/MCR

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetruy penalties is due as follows:

A     D Lump sum payment of$                                     Special Monetruy Assessment, due immediately

           D not later than                            �- �- , or
           D in accordance with D             c:      0  D, D E, or             D F below; or

B     D Payment to begin immediately (may be combined with                   D C,        DD, or       D F below); or

C     D Payment in equal                             (e.g.• weekly, monthly, quarterly) installments of $ ____                     over a period of
                          (e.g., months oryean,�,    to commence                  __ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _              over a period of
                          (e.g., months or years),   to commence                __ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetruy penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetruy penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lmnate Financial Responsibility Program, are made to the clerk of the COUit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

D Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D The defendant shall pay the cost of prosecution.

D The defendant shall pay the following court cost(s):

D The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitntion interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
